Citation Nr: 1543971	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

 Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from August 1969 to August 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO, inter alia, awarded service connection for hearing loss and assigned an initial 10 percent rating, effective May 24, 2011.  

Hence, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In April 2015, the Board denied a claim for a higher rating for tinnitus, and remanded the instant claim for a higher rating to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development. 

The Board notes that, on remand, in a September 2015 supplemental statement of the case (SSOC), the AMC adjudicated claims for a higher rating for tinnitus and bilateral hearing loss.  However, denial of the tinnitus claim was erroneous.  As noted, the Board denied the claim for a higher rating for tinnitus in its April 2015 decision and that claim is no longer on appeal.  

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein it was determined that VA had waived the right to challenge the timeliness of a substantive appeal because testimony had been accepted by a Veterans Law Judge at a Board hearing and the issue had been adjudicated by the RO in a SSOC.  The case at hand, however, is distinguishable from Percy in that the issue here is not the timeliness of a substantive appeal but the fact that the issue had been finally adjudicated by the Board in April 2015, and a new claim has not since been adjudicated by the agency of original jurisdiction.  The Board finds that, although the September 2015 SSOC included a claim for a higher rating for tinnitus, there is no jurisdiction to adjudicate such issue given the absence of any new decision from the AOJ so as to give rise to a new appeal. 
As regards the matter of representation, the Board observes that, in May 2011, the Veteran submitted a VA Form 21-22 , Appointment of Veterans Service Organization (VSO) as Claimant's Representative, in which he designated the North Carolina Division of Veterans Affairs as his representative.  However, in September 2015, VA received a "Waiver of the 30 Day Waiting Period" form completed by the Disabled American Veterans.  The Board notes that the Veteran has not revoked his designation of the North Carolina Division of Veterans Affairs as his representative nor has he submitted a VA Form 21-22 appointing a new representative.  The Board therefore determines that there has been no change in representative.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the VBMS paperless file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Since the May 24, 2011 effective date of the award of service connection, audiometric testing has revealed no worse than Level II hearing in the right ear and Level VI hearing in the left ear.

3.  Although the Veteran has generally complained of hearing difficulty , there is no evidence or allegation that the disability at issue is so unusual or exceptional to render the schedular criteria for evaluating the disability inadequate, nor has the matter of the Veteran's entitlement to a total disability rating for his bilateral hearing loss been reasonably raised by the record.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, 6100 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the Veteran's claim for service connection for hearing loss was filed as a "fully developed claim" pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and a claim for an increased disability rating, as well as the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See Id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify. 

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records and reports of VA examinations (requested by the Board in its April 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   
II.  Higher Rating

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.   Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.   To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.   38 C.F.R.     § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

If impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R.      §§ 3.383(a)(3), 4.85(f). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The Veteran generally contends that the severity of his bilateral hearing loss warrants a higher rating.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for higher rating for bilateral hearing loss must be denied.

The report of a August 2011 VA audiology evaluation reflects the Veteran reports of difficulty hearing and that he must turn his right ear towards people to hear them.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 88 percent in the right ear and 72 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

	



HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
65
70
55
LEFT
65
70
65
70
67.5


The report of an August 2015 VA audiology evaluation reflects the Veteran reports of having to pay increased attention more to hear things.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 94 percent in the right ear and 60 percent in the left ear, bilaterally.   On audiometric testing, pure tone thresholds, in decibels, were as follows:

	



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
70
70
53.75
LEFT
60
60
65
70
63.75

Using Table VI, the results of the Veteran's August 2011 VA audiology evaluation reveals Level II hearing in the right ear and Level VI hearing in the left ear.  This hearing level warrants a 10 percent rating.  The results of August 2015 VA audiology evaluation reveals Level I in the right ear and Level VI hearing in the left ear.  This hearing level warrants a zero percent (noncompensable) rating.  The results of these examinations do not meet the criteria for an exceptional pattern of hearing impairment.  

Application of these findings to Table VII corresponds to a 10 rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, as is currently assigned.  The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations in August 2011 and August 2015 do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86.

The Board notes that the claims file includes treatment records which pertain to VA treatment received by the Veteran from through June 2015.  These records demonstrate that the Veteran continued to be followed during that time for hearing loss and that he had been issued hearing aids.  Nonetheless, they do not indicate any other audiometric findings that may be considered in evaluating the Veteran's bilateral hearing loss.  Specifically, while a September 2010 VA treatment note reflected speech reception threshold findings, there is no indication that such testing was conducted using the Maryland CNC test as required by 38 C.F.R. § 4.85 or that specific audiometric testing had been conducted.

In view of the above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for bilateral hearing loss at any point since the effective date of the award of service connection.  

The Board has considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  In addition, the Board notes the Veteran's argument that the severity of his symptoms warrant a higher rating.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).
 
There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. See Thun, supra.

The Board notes that the August 2015 VA examiner  identified the functional effects of the Veteran's bilateral hearing loss as the Veteran must pay increased attention to hear things and that the August 2011 VA examiner identified the functional effect as difficulty hearing.  Given the mechanical nature of deriving ratings for hearing loss, these assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's bilateral hearing loss disability.

Nonetheless, even in considering the Veteran's assertions, the Board finds that such assertions, alone, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  There is no evidence of repeated treatment or hospitalization for bilateral ear hearing loss, or evidence of any other exceptional or unusual factors associated with the Veteran's bilateral hearing loss to suggest that the applicable rating criteria are otherwise inadequate to rate his service-connected bilateral hearing loss. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hearing impairment that has not been attributed to the service-connected bilateral hearing loss (appropriately rated as a single disability), and a separate rating has already been assigned for tinnitus.   Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran reported that he was currently employed in a November 2011 VA treatment note and has not otherwise asserted that his bilateral hearing loss has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that no claim for a TDIU has been raised as a component of the current claim for higher rating, and need not be addressed.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for the Veteran's disability, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


